Judgment unanimously affirmed. Memorandum: Upon remittitur for a reconstruction hearing (People v Bryant, 159 AD2d 962), the court found that the prosecutor gave a racially neutral explanation for his peremptory challenge to the single black potential juror. That determination is supported by the record (see, People v James, 138 AD2d 971, lv denied 72 NY2d 920). We find defendant’s remaining argument, that the verdict was against the weight of the evidence, to be lacking in merit (see, People v Bleakley, 69 NY2d 490, 495). (Resubmission of appeal from Judgment of Erie County Court, Dillon, J.—Rape, 1st Degree.) Present— Callahan, J. P., Doerr, Green, Pine and Balio, JJ.